PLATT, District Judge.
The local appraiser in his report describes the article in question as a Chinese root called “wai san” and used by them as a vegetable. It was assessed for duty as a vegetable in its natural state at 25 per cent, ad valorem, under paragraph 257 of the tariff act (Act July 24, 1897, c. 11, § 1, Schedule G, 30 Stat. 171 [U. S. Comp. St. 1901, p. 1650]). The importer claims that it is dutiable at 1 cent per pound and 10 per cent, ad valorem as “drugs advanced in value,” under paragraph 20. Various other claims were also set forth in the protest, but were not pressed upon the argument.
The fact that it, is used as an article of food takes it away from the drug paragraphs. I concur in the decision of the Board.
Decision affirmed.